NEWMAN, District Judge.
Samuel D. Haslett, in 1882, made a deed by which he conveyed certain real estate, in consideration of love and affection, to his wife, Georgia Ann Haslett, for life, and after her death to their children. The provision of the deed was that, if it should become necessary or greatly to the advantage of both the holder of the life estate and the remainder interest to do so, the life tenant, Georgia Ann Haslett, was authorized to sell and reinvest in other real estate, and for that purpose she was made trustee for her children. Samuel D. Haslett died, and subsequently thereto R. V. Haslett, one .of the children of Samuel D. and Georgia Ann Haslett, filed a petition in bankruptcy.
The question now presented is whether R. V. Haslett’s remainder interest in the real estate in question should be scheduled as part of his assets in bankruptcy. It must be determined, of course, by the laws of the state. It would seem that under the law of Georgia R. V. Haslett took a vested remainder in the property in question. Code Georgia, § 3100. If a vested remainder, it could be conveyed, and is ' subject to' levy and sale, such sale carrying the title of the remainder-man, but not authorizing any interference with the possession of the life tenant. Wilkinson v. Chew, 54 Ga. 602. Even if this be a contingent remainder, the contingency is as to an event, and not as to the person, and under the decisions of the supreme court of this state the same result would seem to follow. Morse v. Proper, 82 Ga. 13, 8 S. E. 625; Collins v. Smith, 105 Ga. 525, 31 S. E. 449. If the bankrupt’s remainder interest in this real estate could have been conveyed, and levied upon and sold, then it passed to the trustee in bankruptcy upon his appointment and qualification. The bankruptcy act of 1898, § 70, provides:
“The trustee of the estate of a bankrupt, upon his appointment and qualification, and his successor or successors, if he shall have one or more, upon his or their appointment and qualification, shall in turn be vested by operation of law with the title of the bankrupt, as of the date he was adjudged a bankrupt, except in so far as it is to property which is exempt, to all * * * (5) property which prior to the filing of the petition he could by any means have transferred or which might have been levied upon and sold under judicial process against him.”
The referee having taken a contrary view of the matter when he had it under investigation, and his finding having been certified to the court, it is now referred back to him, with instructions to cause the trustee to take suitable action in accordance with the views herein expressed.